IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00432-CV

          IN THE INTEREST OF C.M.P. AND L.M.P., CHILDREN



                           From the 170th District Court
                             McLennan County, Texas
                              Trial Court No. 9024684


                          MEMORANDUM OPINION


      Appellant, Michael Parker, presented a notice of appeal regarding a trial court

order or judgment signed on November 16, 2011. By letter dated December 12, 2011,

the Clerk of this Court notified Parker that his docketing statement was past due and

must be filed within 21 days from the date of the letter. No docketing statement was

received and filed. By letter dated January 9, 2012, the Clerk of this Court warned

Parker that his appeal would be dismissed without further notification unless, within 14

days from the date of the letter, Parker’s docketing statement was filed. Again, no

docketing statement was received and filed. We also note that Parker has not paid for

the court reporter’s record and has not paid this Court’s fees associated with the appeal.
        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); and § 51.208 (West Supp. 2011). Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no

way eliminates or reduces the fees owed by Parker.

        Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).




                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 8, 2012
[CV06]




In the Interest of C.M.P. and L.M.P., Children                                       Page 2